United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.R., Appellant
and
DEPARTMENT OF HOMELAND SECURITY,
U.S. CUSTOMS & BORDER PROTECTION,
Miami, FL, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 07-819
Issued: March 26, 2008

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On February 5, 2007 appellant timely appealed the January 23, 2007 merit decision of the
Office of Workers’ Compensation Programs, which denied modification of a prior wage-earning
capacity determination. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3(d), the Board has
jurisdiction over the merits of the claim.
ISSUE
The issue is whether appellant established a basis for modification of the Office’s
September 15, 1997 wage-earning capacity determination.
FACTUAL HISTORY
Appellant, a 50-year-old former marine enforcement officer, sustained employmentrelated back injuries on December 4, 1994, June 11, 1995 and April 26, 1996. He initially
injured his back while traveling aboard a high-speed boat through rough seas in route to the
Bahamas. The June 11, 1995 injury was also attributed to rough sea conditions, which appellant

described as a “confused ‘chop’” due to heavy boating traffic. Appellant’s April 1996 injury
occurred when he slipped and fell on a boat ramp, landing on his buttock. His accepted
conditions include back contusion, lumbar sprain, aggravation of intervertebral disc disorder and
aggravation of displaced intervertebral lumbar disc.
Following his latest injury in 1996, appellant received permanent work restrictions that
effectively precluded him from resuming his regular duties as a marine enforcement officer.1 On
April 28, 1997 the employing establishment offered appellant a permanent position as an
evidence operations specialist (seizure and evidence custodian). Appellant’s physician approved
the job offer, which the Office found to be suitable. He returned to work June 30, 1997.2
On September 15, 1997 the Office issued a loss of wage-earning capacity determination.
The Office found that the actual earnings appellant received as an evidence technician beginning
June 30, 1997 fairly and reasonably represented his wage-earning capacity.
Appellant underwent Office-approved lumbar surgery on January 25, 2000. He received
appropriate wage-loss compensation for temporary total disability and ultimately returned to his
previous duties on June 26, 2000. Appellant later resigned his position with the employing
establishment to accept alternative employment as a federal air marshal effective April 7, 2002.
He worked as an air marshal for approximately eight months. From January 2003 through
March 2004 there was no reported history of employment. Beginning in April 2004, appellant
worked as a deputy sheriff with the Charlotte County Florida Sheriff’s Office. In
November 2004, appellant accepted employment as a police officer with Florida Atlantic
University. During his probationary period appellant was asked to resign, which he did effective
August 1, 2005.
On February 24, 2006 appellant filed a recurrence of disability (Form CA-2a). He
alleged that he sustained a recurrence of disability beginning August 1, 2005, causally related to
his April 26, 1996 employment injury. Appellant contended that he had been unable to return to
work since August 1, 2005 due to excessive pain in the upper and lower regions of his spine.
During May 2005, he began experiencing excessive pain while working. The low back pain he
currently experienced was the same type of pain he experienced after his original April 26, 1996
injury. Appellant also reported pain in the neck region, radiating into his right arm. He
attributed the neck and right arm pain to a severe cervical injury that reportedly occurred the
same time he injured his lower back in April 1996. According to appellant, the severe cervical
pain did not develop until 2005. He said he was unable to sit in a vehicle or chair for more than
two hours at a time due to excessive cervical and lumbar pain.
The medical evidence relevant to the claim included recent x-rays and magnetic
resonance imaging (MRI) scans of the cervical, thoracic and lumbar spines. Appellant also

1

Appellant was precluded from standing on boats in choppy waters, twisting with heavy objects, and subduing
perpetrators. He was also limited to lifting 50 pounds, which was later modified to 20 pounds.
2

Appellant earned less as an evidence operations specialist than he previously earned as a marine enforcement
officer. The Office, therefore, adjusted his wage-loss compensation to reflect his loss of wage-earning capacity.

2

submitted various reports from his surgeon, Dr. Kenneth L. Jarolem.3 Beginning in May 2005
appellant was also treated by Dr. Anna Sottile, a Board-certified anesthesiologist specializing in
pain management.
On May 4, 2005 Dr. Jarolem saw appellant for complaints of radiating right-sided arm
pain down to the hand, as well as into the right intrascapular region. He noted that an April 19,
2005 thoracic MRI scan showed herniations at T8-9, T9-10 and T10-11. X-rays taken that day
showed mild spondylitic changes in the thoracic spine and degenerative changes at C5-6 and
C6-7. The lumbar spine x-ray showed a substantial fusion at L5-S1. Dr. Jarolem diagnosed
cervical radicular pain, thoracic disc herniations and a solid lumbar fusion. He recommended
that appellant obtain a cervical MRI scan.
A May 18, 2005 MRI scan revealed multilevel disc dessication and degenerative
spondylosis. Disc bulges were evident at C3-4 through C6-7 and there was a broad-based disc
herniation at C5-6, with central spinal canal stenosis and neural foraminal encroachment
bilaterally. Based on the recent cervical MRI scan, Dr. Jarolem diagnosed right-sided radicular
pain. He referred appellant to Dr. Sottile for epidural injections.
Dr. Sottile first examined appellant on May 26, 2005. She noted that he had “worked in
law enforcement his entire career” and “[s]ometime in the mid-1990’s he had a traumatic injury
while working as a marine enforcement officer....” Dr. Sottile diagnosed right cervical
radiculopathy, with differential diagnoses of cervical cyst syndrome and spondylosis. She also
diagnosed myofascial pain and peripheral neuropathy. Dr. Sottile stated that appellant’s cervical
injury was not a recent injury and “appear[ed] to have occurred approximately [10] years ago or
at the time of the traumatic injury in the 1990’s.” She explained that, because of the severity of
appellant’s lumbar condition, he did not seek medical treatment for the cervical injury when it
occurred. Over time, however, the cervical pain worsened to the point where appellant required
medical attention. Dr. Sottile recommended a series of cervical epidural steroid injections,
which she administered over the next several months.
In a September 14, 2005 letter, Dr. Jarolem explained that he had been treating appellant
for cervical, thoracic and lumbar pain, attributable to a work-related injury that occurred on the
“rough seas” in approximately 1996.4 He further indicated that appellant’s current complaints
“relate[d] back to the events ... while in rough seas.” Dr. Jarolem’s treatment notes for
September 14, 2005 indicated that appellant had completed the series of cervical epidural steroid
injections, with some noted improvement. Appellant presently complained mostly of severe low
back pain radiating into his buttocks, with limited sitting tolerance. Dr. Jarolem recommended
obtaining another lumbar MRI scan.

3

Dr. Jarolem is a Board-certified orthopedic surgeon.

4

Dr. Jarolem initially examined appellant on November 17, 1999 for complaints of low back pain and left-sided
radiating leg pain. He reported a history of injury on April 26, 1996 when appellant “was caught on a 40 [foot]
vessel in greater than 10-foot seas.” Appellant reportedly “took a pounding coming back to shore and experienced
the onset of low back pain and radiating leg pain.” At the time, Dr. Jarolem did not report a history of injury
involving either the cervical or thoracic spine.

3

Appellant returned to Dr. Sottile on December 7, 2005. However, this time he sought
treatment for his low back condition. Dr. Sottile reported complaints of low back and left leg
pain, which started in 1996 when appellant was at work as a vessel operator in route to the
Bahamas. He was reportedly caught in a storm. The “waves were really high” and there was
pounding on the boat, which was “so severe that [appellant] had low back pain going down the
left leg.” Dr. Sottile also noted that appellant had previously experienced numbness in the left
foot. She also noted that appellant had undergone a lumbar fusion at L4-5, and subsequently his
pain was reduced almost completely. But recently appellant experienced a flare-up of the leftsided lower back pain and tingling sensation, which interfered with his regular level of activity.
Dr. Sottile diagnosed multilevel disc dessication, degenerative spondylosis and minimal
retrolisthesis at L2-3. She also noted disc bulges at L1-2 and L4-5, postsurgical changes at L5S1 and disc herniations at L2 and L3. On December 15, 2005 Dr. Sottile administered a left
sacroiliac joint steroid injection. The relief from the initial injection was short term and
appellant received additional lumbar injections over the next few months.
On March 3, 2006 appellant was seen by Dr. Jeff M. Steinberg, a Board-certified
neurologist, who noted that appellant complained of headaches, which began during the past year
and were presently occurring on a daily basis. Dr. Steinberg noted a prior medical history of
post-traumatic herniated cervical and lumbar discs. He suspected that appellant was developing
migraine headaches. In a May 12, 2006 report, Dr. Steinberg indicated that appellant’s April 26,
1996 work-related injury was the cause of his herniated cervical disc, cervical radiculopathy and
migraine headaches.
In a May 26, 2006 report, Dr. Sottile indicated that appellant’s current lumbar condition
was related to his April 1996 injury. She further noted that appellant’s cervical condition
initially went undiagnosed, but was also attributable to the April 1996 injury. Dr. Sottile stated
that appellant had been incapable of working a full day since August 1, 2005, and his present
functional limitations and restrictions were of such severity that he could not perform work
activities at even the sedentary level described for an evidence technician.5 In an August 7, 2006
report, Dr. Sottile reiterated her May 26, 2006 findings. She further noted that appellant suffered
from severe cervicogenic headaches on a daily basis and was scheduled to undergo additional
surgery.
Appellant underwent an anterior cervical corpectomy on August 7, 2006. Dr. Jeffrey B.
Cantor, a Board-certified orthopedic surgeon, reported on August 11, 2006 that he had been
treating appellant for upper extremity numbness, severe neck pain and spasms, and migraine
headaches. He further noted that an MRI scan showed significant cervical stenosis at C3-4, C4-5
and C5-6. Dr. Cantor reported advanced left-sided degenerative spondylitic thickening from
cervical trauma. He explained that appellant’s spondylitic thickening was well advanced of the
average 49-year-old male. Dr. Cantor noted that appellant advised him of a boating injury he
sustained while employed by the Federal Government in 1996. He attributed appellant’s current
cervical impairment to the original traumatic injury in 1996. Dr. Cantor further noted that
5

Dr. Sottile restricted appellant to a four-hour workday, with a 10-pound limitation on pushing, pulling and
lifting. She also precluded all squatting, kneeling, climbing, twisting, bending and stooping. Dr. Sottile noted that
appellant was able to sit for four hours and operate a motor vehicle for four hours. Additionally, appellant was
limited to one hour of standing, one hour of walking, one hour of reaching and one hour of reaching above shoulder.

4

appellant denied being involved in an automotive accident resulting in a severe whiplash-type
injury. He also noted that appellant exhibited some signs of relief of his symptoms following his
recent surgery. Appellant was precluded from performing any strenuous activity during the
recovery process.
By decision dated January 23, 2007, the Office denied modification of the September 15,
1997 wage-earning capacity determination.
LEGAL PRECEDENT
A wage-earning capacity decision is a determination that a specific amount of earnings,
either actual earnings or earnings from a selected position, represents a claimant’s ability to earn
wages. Compensation payments are based on the wage-earning capacity determination and it
remains undisturbed until properly modified.6 Once the wage-earning capacity of an injured
employee is determined, a modification of such determination is not warranted unless there is a
material change in the nature and extent of the injury-related condition, the employee has been
retrained or otherwise vocationally rehabilitated or the original determination was erroneous.7
The burden of proof is on the party seeking modification of the wage-earning capacity
determination.8
ANALYSIS
Appellant did not allege that he was retrained or otherwise vocationally rehabilitated or
that the original September 15, 1997 wage-earning capacity determination was erroneous.9 He
states that, beginning August 1, 2005, he was unable to continue working. For appellant to
prevail, he must demonstrate a material change in the nature and extent of the accepted injuryrelated condition. The Office has only accepted injuries to the lumbar spine as being
employment related. However, appellant claims that he also sustained injuries to his cervical and
thoracic spine on April 26, 1996.
Where appellant claims that a condition not accepted or approved by the Office was due
to his employment injury, he bears the burden of proof to establish that the condition is causally

6

See Katherine T. Kreger, 55 ECAB 633, 635 (2004).

7

Tamra McCauley, 51 ECAB 375, 377 (2000).

8

Id.

9

On his February 24, 2006 Form CA-2a, appellant indicated that he had not received any educational or
vocational training since leaving the Federal Government. He did, however, obtain certification to work as a police
officer in Florida.

5

related to the employment injury.10 Apart from the previously accepted lumbar conditions, there
is evidence of multilevel degenerative disc disease and disc herniations in both the cervical and
thoracic spine.
Dr. Jarolem attributed appellant’s cervical and thoracic conditions to a 1996 injury on the
“rough seas.” When addressing appellant’s cervical condition in May 2005, Dr. Sottile stated
that this was not a recent injury and “appear[ed] to have occurred approximately [10] years ago
or at the time of the traumatic injury in the 1990’s.” In subsequent reports, she described a 1996
injury at sea while in route to the Bahamas. In a May 26, 2006 report, Dr. Sottile specifically
attributed the severe cervical pain appellant first reported in 2005 to the “original work injury” in
April 1996. Dr. Cantor similarly attributed appellant’s cervical condition to a 1996 boating
injury. Dr. Steinberg related appellant’s cervical condition and migraine headaches to an
April 26, 1996 employment injury.
Dr. Steinberg’s opinion on causal relationship is not probative as his reports do not
describe a particular mechanism of injury. On March 3, 2006 he noted a prior medical history of
“[p]ost-traumatic herniated cervical and lumbar dis[c]s.” However, Dr. Steinberg did not
elaborate. His May 12, 2006 report offers no additional insight other than identifying the
particular date of injury. While Dr. Steinberg attributed appellant’s cervical condition and
migraine headaches to the “work-related injury on April 26, 1996,” he neglected to describe what
occurred on April 26, 1996. None of his reports mention appellant’s April 26, 1996 slip and fall
on the boat ramp. These reports also neglect to mention either of the two boating incidents in
December 1994 and June 1995. Dr. Steinberg did not address any of the medical evidence
contemporaneous to the accepted injuries. Without a proper history of injury, his opinion on
causal relationship cannot be considered well rationalized.11
Similar deficiencies are noted with respect to the opinions of Drs. Jarolem, Sottile and
Cantor. Each physician attributed appellant’s cervical condition to an April 1996 boating injury.
However, appellant was not on a boat in route to the Bahamas on April 26, 1996. He was at a
public boat ramp in Fort Lauderdale, FL when he slipped on a slick surface and landed on his
buttocks. Drs. Jarolem, Sottile and Cantor confused the December 4, 1994 rough seas boating
incident with the April 26, 1996 dockside slip and fall incident. The physicians’ respective
opinions are of limited probative value because the reported history of injury is not only
inaccurate, but also incomplete. Accordingly, appellant has not established that his cervical and
thoracic conditions and his migraine headaches are employment related.
As to the issue of whether there was a material change in appellant’s accepted lumbar
condition, Dr. Sottile was the only physician to address appellant’s ability to perform the limited10

Jaja K. Asaramo, 55 ECAB 200, 204 (2004). Causal relationship is a medical question, which generally
requires rationalized medical opinion evidence to resolve the issue. See Robert G. Morris, 48 ECAB 238 (1996). A
physician’s opinion on whether there is a causal relationship between the diagnosed condition and the implicated
employment factors must be based on a complete factual and medical background. Victor J. Woodhams, 41 ECAB
345, 352 (1989). Additionally, the physician’s opinion must be expressed in terms of a reasonable degree of
medical certainty, and must be supported by medical rationale, explaining the nature of the relationship between the
diagnosed condition and appellant’s specific employment factors. Id.
11

See Victor J. Woodhams, supra note 10.

6

duty position he held until resigning in April 2002. In her May 26 and August 7, 2006 reports,
she stated that appellant had been incapable of working a full day since August 1, 2005, and his
present functional limitations and restrictions were of such severity that he could not perform
work activities at even the sedentary level described for an evidence technician. However,
Dr. Sottile did not exhibit any specific knowledge of appellant’s prior duties as an evidence
operations specialist. The only characteristic she noted was that it was “sedentary” work.
Dr. Sottile did not fully explain how appellant’s current low back condition was causally related
to his employment injuries in 1994, 1995 or 1996. She merely offered an opinion without
providing an explanation for her finding that appellant could no longer work full time as an
evidence technician. Because of the above-noted deficiencies, the Board finds that Dr. Sottile’s
reports are insufficient to establish a material change in the nature and extent of appellant’s
injury-related lumbar condition. As such, the Office properly denied modification of the
September 15, 1997 wage-earning capacity determination.
CONCLUSION
The Board finds that appellant has not established a basis for modifying the Office’s
September 15, 1997 wage-earning capacity determination.
ORDER
IT IS HEREBY ORDERED THAT the January 23, 2007 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: March 26, 2008
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

7

